HOUSTON, Justice
(concurring in the result).
I concur in the result.
The majority opinion sets out a weight-of-the-evidence standard of review,1 when issues three and four present only suffieiency-of-the-evidence issues. The weight-of-the-evidence standard is not the correct standard when dealing with sufficiency-of-the-evidence issues.

. “Upon review of a jury verdict, we presume that the verdict was correct; we review the tendencies of the evidence most favorably to the prevailing party; and we indulge such reasonable inferences as the jury was free to draw from the evidence. We will not overturn a jury verdict unless the evidence against the verdict is so much more credible and convincing to the mind than the evidence supporting the verdict that it clearly indicates that the jury’s verdict was wrong and unjust.”
Campbell v. Bums, 512 So.2d 1341, 1343 (Ala. 1987).